

114 S1515 IS: Bolstering Our Nation’s Deficient Structures Act of 2015
U.S. Senate
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1515IN THE SENATE OF THE UNITED STATESJune 4, 2015Mr. Markey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the tax treatment for certain
			 build America bonds, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bolstering Our Nation’s Deficient Structures Act of 2015 or the BONDS Act.
		2.Build America
			 Bonds made permanent
			(a)In
 generalSubparagraph (B) of section 54AA(d)(1) of the Internal Revenue Code of 1986 is amended by inserting or during a period beginning on or after the date of the enactment of the Bolstering Our Nation’s Deficient Structures Act of 2015, after January 1, 2011,.
			(b)Reduction in
 credit percentage to bondholdersSubsection (b) of section 54AA of such Code is amended to read as follows:
				
					(b)Amount of
				credit
						(1)In
 generalThe amount of the credit determined under this subsection with respect to any interest payment date for a build America bond is the applicable percentage of the amount of interest payable by the issuer with respect to such date.
						(2)Applicable
 percentageFor purposes of paragraph (1), the applicable percentage shall be determined under the following table:In the case of a bond
						issuedThe applicable during calendar year:percentage is:2009 or
						2010352015322016312017302018292019 and thereafter28..
 (c)Special rulesSubsection (f) of section 54AA of such Code is amended by adding at the end the following new paragraph:
				
					(3)Application of other rules
 (A)In generalNotwithstanding any other provision of law, a build America bond shall be considered a recovery zone economic development bond (as defined in section 1400U–2) for purposes of application of section 1601 of title I of division B of Public Law 111–5 (26 U.S.C. 54C note).
 (B)Public transportation projectsRecipients of any financial assistance authorized under this section that funds public transportation projects, as defined in Title 49, United States Code, must comply with the grant requirements described under section 5309 of such title..
			(d)Extension of
			 payments to issuers
				(1)In
 generalSection 6431 of such Code is amended—
 (A)by inserting or during a period beginning on or after the date of the enactment of the Bolstering Our Nation’s Deficient Structures Act of 2015, after January 1, 2011, in subsection (a), and
 (B)by striking before January 1, 2011 in subsection (f)(1)(B) and inserting during a particular period.
					(2)Conforming
 amendmentsSubsection (g) of section 54AA of such Code is amended—
 (A)by inserting or during a period beginning on or after the date of the enactment of the Bolstering Our Nation’s Deficient Structures Act of 2015, after January 1, 2011,, and
 (B)by striking qualified bonds issued before 2011 in the heading and inserting certain qualified bonds.
					(e)Reduction in
 percentage of payments to issuersSubsection (b) of section 6431 of such Code is amended—
 (1)by striking The Secretary and inserting the following:
					
						(1)In
 generalThe Secretary,
 (2)by striking 35 percent and inserting the applicable percentage, and
 (3)by adding at the end the following new paragraph:
					
						(2)Applicable
 percentageFor purposes of this subsection, the term applicable percentage means the percentage determined in accordance with the following table:In the case of a qualified bond
						The applicable issued during calendar
						year:percentage is:2009 or
						2010352015322016312017302018292019 and thereafter28..
				(f)Current
 refundings permittedSubsection (g) of section 54AA of such Code is amended by adding at the end the following new paragraph:
				
					(3)Treatment of
				current refunding bonds
						(A)In
 generalFor purposes of this subsection, the term qualified bond includes any bond (or series of bonds) issued to refund a qualified bond if—
 (i)the average maturity date of the issue of which the refunding bond is a part is not later than the average maturity date of the bonds to be refunded by such issue,
 (ii)the amount of the refunding bond does not exceed the outstanding amount of the refunded bond, and
 (iii)the refunded bond is redeemed not later than 90 days after the date of the issuance of the refunding bond.
							(B)Applicable
 percentageIn the case of a refunding bond referred to in subparagraph (A), the applicable percentage with respect to such bond under section 6431(b) shall be the lowest percentage specified in paragraph (2) of such section.
						(C)Determination of
 average maturityFor purposes of subparagraph (A)(i), average maturity shall be determined in accordance with section 147(b)(2)(A).
						(D)Issuance
 restriction not applicableSubsection (d)(1)(B) shall not apply to a refunding bond referred to in subparagraph (A)..
			(g)Clarification
 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) of such Code is amended by inserting (including capital expenditures for levees and other flood control projects) after capital expenditures.
			(h)Gross-Up of
 payment to issuers in case of sequestrationIn the case of any payment under section 6431(b) of the Internal Revenue Code of 1986 made after the date of the enactment of this Act to which sequestration applies, the amount of such payment shall be increased to an amount equal to—
 (1)such payment (determined before such sequestration), multiplied by
 (2)the quotient obtained by dividing 1 by the amount by which 1 exceeds the percentage reduction in such payment pursuant to such sequestration.
				For
			 purposes of this subsection, the term sequestration means any
			 reduction in direct spending ordered in accordance with a sequestration
			 report
			 prepared by the Director of the Office and Management and Budget pursuant
			 to
			 the Balanced Budget and Emergency Deficit Control Act of 1985 or the
			 Statutory
			 Pay-As-You-Go Act of 2010.(i)Effective
 dateThe amendments made by this section shall apply to obligations issued on or after the date of the enactment of this Act.